Exhibit LETTER AMENDMENT NO. 4 TO FORBEARANCE AGREEMENT Dated as of October 20, 2009 To: the Agent and Lenders party to the Forbearance Agreement referred to below Ladies and Gentlemen: We refer to the Forbearance Agreement dated as of September 3, 2009, as amended by the Letter Amendment to the Forbearance Agreement dated as of September 14, 2009, the Letter Amendment No. 2 to the Forbearance Agreement dated as of September 30, 2009 and the Letter Amendment No. 3 to the Forbearance Agreement dated as of October 2, 2009 (such Forbearance Agreement, as so amended, the “Forbearance Agreement”; capitalized terms used herein and not defined herein shall have the meanings ascribed thereto in the Forbearance Agreement) among BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the Lenders under the Credit Agreement referred to therein (in such capacities, the “Agent”), the Lenders party thereto, NORTEK, INC. (the “Specified U.S.
